FRANK J. COLEMAN, District Judge.
The motion to punish for contempt is denied on the ground that the permit which Judge Hutcheson ordered reinstated [28 F.(2d) 422] was the basic permit and the defendants have done nothing contrary to that decree in refusing to issue withdrawal permits. This refusal was not on the ground that the basic permit was invalid, but in the exercise of discretion based on the facts and circumstances arising after the reinstatement of the basic permit.
The motion for a temporary injunction to compel the Administrator to issue the withdrawal permits is denied. The facts and circumstances are not sufficient to show that he was guilty of such an abuse of discretion as to justify this summary relief, particularly since the plaintiff has not been in the line of business for over a year, and consequently does not require the alcohol to continue its business.
Plaintiff is, however, entitled to have the basic permit remain in full force under the decision in Higgins v. Foster (C. C. A.) 12 F.(2d) 646, and defendants will be restrained from interfering with it.
Settle order on notice.